Opinion issued October 6, 2015




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00270-CR
                            NO. 01-15-00271-CR
                          ———————————
                       KENNETH LEAKS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                 On Appeal from the 174th District Court
                          Harris County, Texas
                Trial Court Case Nos. 1451849 and 1451850



                        MEMORANDUM OPINION

     Pursuant to his agreements with the State, appellant, Kenneth Leaks, pleaded

guilty to the felony offense of possession of a firearm by a felon and the
state-jail-felony offense of evading arrest or detention with a previous conviction.1

The trial court accepted the plea agreements, assessed appellant’s punishment at

confinement for two years for the offense of unlawful possession of a firearm by a

felon, and 210 days for the offense of evading arrest or detention, with the

sentences to run concurrently, and certified that these are plea-bargained cases and

appellant has no right of appeal. Appellant filed a pro se notice of appeal in each

case. We dismiss the appeals.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has a right of appeal has not been made part of the record. TEX.

R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record and states that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680


1
      See TEX. PENAL CODE ANN. §§ 38.04(a), (b)(1)(A) (West Supp. 2014), 46.04
      (West 2011).

                                          2
(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).

      Accordingly, we dismiss the appeals for want of jurisdiction. We dismiss

appellant’s motion to withdraw his appeal, filed in each appeal, and all other

pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3